DETAILED ACTION
This Office Action is in response to the application 16/977,370 filed on September 01st, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-29 were canceled. Claims 30-42 have been added. Claims 30-42 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/01/2020, 11/04/2021, 12/29/2021, 07/29/2022, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30-42 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claims 30, 34 and 39; claims 30, 34 and 39 are/is rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
The claims reciting the limitations “transmitt[ing] a connection request” and “receiv[ing] a response to the connection request” are directed to an abstract idea as the claims recite mental processes. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional element(s) (i.e., a terminal device, a group of terminal devices, and a network device).  However, said additional element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting/receiving) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional element, said element taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field. Receiving a response to the connection request at least in part based on a group status of the group is conventional, well know routing in view of Berkeeimer memo here. Generic computer components recited as performing generic computer functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Therefore, the claim is directed to non-statutory subject matter.
Regarding claims 31-33, 35-38 and 40-42; claims 31-33, 35-38 and 40-42 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caldera et al. (Caldera), U.S. Pub. Number 2017/0331828.
Regarding claim 34; Caldera discloses a network device (par. 0061; fig. 3; site 110.), comprising:
at least one processor (par. 0061; one or more microprocessors 145.); and
at least one memory including computer program codes (par. 0061; fig. 3; memory 160.);
the at least one memory and the computer program codes configured to, with the at least one processor, cause the network device to:
receive, from a terminal device in a group of terminal devices, a connection request comprising an identity of the terminal device (pars. 0128, 0137, 0184, 0192, ; receiving at a computing site 110 details of an access request from a user device 120 using an access token 403; receives details of a request for access.);
obtain a group identity of the group of terminal devices based on the identity of the terminal device (pars. 0082; fig. 5; receives a set of user attributes and device attributes associated with a request access the system using the access token.);
determine a group status of the group based on the group identity, the group status related to historical access of the group of terminal devices to a network (par. 0082; fig. 5; authenticate an identity of a user of the request based on matching the set of user attributes and device attributes to one of the user entities that are associated the access token and the device entity.); and
transmit, to the terminal device, a response to the connection request at least in part based on the group status of the group (pars. 0084, 0085, 0181, 0198; based on the trust score, the controller approves, rejects or further investigates the request to access the system; for instances, the access token may be an online account for accessing an online account having services provided by a computing device, an email address for accessing emails, a user name for accessing instance messages, an account number for online access of a social networking site, an account with an online merchant to purchase items or services, an account number to make a payment, a token of a cryptocurrency for a transaction; the identity service may not send an alert to the registered user device; if the device identity or its connection to the user identity is new to the identity service, the identity service provides an alert to the user device registered for association with the user identity or the controller; transmits an alert to the registered device of the user or the user’s registered email or SMS to a registered phone; the validation is transmitted from the identity service to the controller in response to a reply to the alert.).
Regarding claim 35; Caldera discloses the network device of claim 34, wherein in obtaining a group identity of the group and a group status of the group, the at least one memory and the computer program codes are configured to, with the at least one processor, cause the network device to: in response to determining that the group identity is absent in the network device, transmit, to a further network device in the network, a further request to obtain the group identity; and receive, from the further network device, the group identity and the group status (pars. 0059, 0079; the lack of correlation between the newly collected electronic signature and any previously collected electronic signature may be used to identify instances of access that may merit further assessment; the controller may further authenticate the user or control the access based on blacklisted data elements in the graph that are connected to the contextual data received from the specific instance of the use of the access token.).
Regarding claim 36; Caldera discloses the network device of claim 34, wherein in transmitting a response to the connection request, the at least one memory and the computer program codes are configured to, with the at least one processor, cause the network device to: obtaining a first signature of the terminal device from the connection request (par. 0059; the newly collected electronic signature.); verify the first signature (par. 0201; the controller determines the user identity based on an electronic signature generated from the input data received from the computing site for the user authentication or for the control of the access.); and in response to the first signature being successfully verified and the group status indicating that the connection request is associated with an initial access of the group of terminal devices to the network, transmit, to the terminal device, the response comprising a second signature of the network device to be verified by the terminal device (par. 0198; the validation is transmitted from the identity service to the controller in response to a reply to the alert; the reply may include data registration to confirm the association or a rejection of the association.).
Regarding claim 37; Caldera discloses the network device of claim 36, wherein the at least one memory and the computer program codes are configured to, with the at least one processor, further cause the network device to: receive, from the terminal device,  authentication information provided based on a verifying result of the second signature; and in response to determining from the authentication information that the second signature is successfully verified, set the group status to indicate that at least one terminal device in the group has successfully accessed to the network (pars. 0227-0228; determines whether the user identities identified from the change are trustworthy; if the user identities identified from the change are not trustworthy based on a predetermined criteria, the controller increases the number of degrees of separation to identify an expanded set of elements; the controller then evaluates trustworthiness of second user identities identified according to the increased number of degrees of separation.).
Regarding claim 38; Caldera discloses the network device of claim 34, wherein in transmitting a response to the connection request, the at least one memory and the computer program codes are configured to, with the at least one processor, cause the network device to: obtain a first signature of the terminal device from the connection request; verify the first signature; and in response to the first signature being successfully verified and the group status indicating that at least one terminal device in the group of terminal devices has successfully accessed to the network, transmit, to the terminal device, an approval of the connection request (par. 0237 & 0240; based on the trustworthiness of the second user identities, the controller may communicate with the computing site to block the access; the ID fraud protection service may also notify the transactor of a new device never used before on his/her/its account; and additional queries from the fraud protection system may be passed through the ID fraud protection service to the transactor through its trusted communication channel.).
Regarding claim 30-33; Claims 30-33 are directed to method which have similar scope as claims 34-38. Therefore, claims 30-33 remain un-patentable for the same reasons.
Regarding claim 39-42; Claims 39-42 are directed to device which have similar scope as claims 34-38. Therefore, claims 39-42 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436